               Case 2:18-cv-00791-TC Document 6 Filed 11/20/18 Page 1 of 4




Kenneth B. Black (05588)
ken.black@stoel.com
Michael R. Menssen (15424)
michael.menssen@stoel.com
STOEL RIVES LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: (801) 328-3131

Attorneys for Defendants PolarityTE, Inc.,
Denver Lough, Michael Beeghley, Willie C.
Bogan, Jeff Dyer, Steven Gorlin, Jon Mogford,
John Stetson and Edward Swanson

                                IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF UTAH

HENRY MONTHER, derivatively on behalf of           STIPULATION REGARDING STAY OF
POLARITYTE, INC.,                                  ACTION AND RELATED MATTERS

                   Plaintiff,                      Case No. 2:18-cv-00791-TC

         v.                                        The Honorable Tena Campbell

DENVER LOUGH, MICHAEL BEEGHLEY,
WILLIE C. BOGAN, JEFF DYER, STEVEN
GORLIN, JON MOGFORD, JOHN
STETSON, and EDWARD SWANSON,

                   Defendants,

         and

POLARITYTE, INC.,

                   Nominal Defendant.




99279628.1 0068409-00001
              Case 2:18-cv-00791-TC Document 6 Filed 11/20/18 Page 2 of 4




         WHEREAS, on October 10, 2018, plaintiff Henry Monther (“Plaintiff”) filed a putative

stockholder derivative action (the “Action”) on behalf of nominal defendant PolarityTE, Inc.

(“PolarityTE” or the “Company”) alleging violations of law and breaches of fiduciary duty

against certain of the Company’s current and former officers and directors (collectively, the

“Individual Defendants”), and with the Company, “Defendants”) (Plaintiff and Defendants are

collectively referred to herein as the “Parties”);

         WHEREAS, factually related securities class actions captioned Moreno v. PolarityTE,

Inc., et al., Case No. 2:18-cv-00510-JNP-PMW (D. Utah) and Lawi v. PolarityTE, Inc., et al.,

Case No. 2:18-cv-00541-DB-EJF (D. Utah) are currently pending in the U.S. District Court for

the District of Utah (the “Class Actions”), in which the plaintiffs assert federal securities claims

against the Company and certain of its officers and directors;

         WHEREAS, PolarityTE and the other defendants in the Class Actions intend to file

motion(s) to dismiss the Class Actions pursuant to a stipulated briefing schedule;

         WHEREAS, while Plaintiff believes this Action has merit independent of and is not

dependent on the outcome of the Class Actions, the Parties agree that a ruling on PolarityTE’s

anticipated motion to dismiss the Class Actions may help inform the manner in which this

Action proceeds;

         WHEREAS, in an effort to proceed in the most efficient manner, the Parties agree that

this Action should be temporarily stayed until the resolution of the motion(s) to dismiss the Class

Actions;

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties,

through their undersigned counsel of record and subject to approval of the Court, as follows:

         1.        The undersigned counsel for Defendants has been authorized to accept, and

hereby agrees to accept, service of the complaint in this Action on behalf of each of the

Defendants, subject to the terms set forth herein.




99279628.1 0068409-00001                             2
              Case 2:18-cv-00791-TC Document 6 Filed 11/20/18 Page 3 of 4




         2.        This Action, including all deadlines and hearings, is hereby stayed until the

motion(s) to dismiss in the Class Actions has/have been (i) denied in whole or in part; or (ii)

granted with prejudice, and any appeals pertaining to the motion(s) to dismiss have concluded, or

the time for seeking appellate review passed with no further action from the Class Action parties.

         3.        Defendants shall promptly notify Plaintiff of any related derivative actions that

are filed against Defendants.

         4.        Plaintiff reserves the option to terminate this stay if any related derivative action

is not stayed for a similar or longer duration by giving thirty (30) days’ notice in writing. During

the thirty (30) days following written notice, the Parties will confer in good faith regarding a

proposed schedule.

         5.        Notwithstanding the staying of the Action, Plaintiff may file an amended

complaint during the pendency of the stay. Defendants shall not be obligated to respond to the

current complaint or any subsequent complaint while the Action is stayed, and Defendants

reserve all rights with respect to any subsequent complaint.

         6.        By entering into this Stipulation, the Parties do not waive any rights not

specifically addressed herein. Defendants preserve all rights, objections, and defenses, and

Plaintiff preserves all rights and claims.

         7.        The Parties agree to meet and confer in good faith following any lifting of this

stay to submit a proposed scheduling order to the Court.

         IT IS SO STIPULATED.




99279628.1 0068409-00001                             3
              Case 2:18-cv-00791-TC Document 6 Filed 11/20/18 Page 4 of 4




Dated: November 20, 2018                STOEL RIVES LLP

                                        By: /s/ Kenneth B. Black
                                           Kenneth B. Black
                                           Michael R. Menssen

                                        Attorneys for Defendants PolarityTE, Inc., Denver
                                        Lough, Michael Beeghley, Willie C. Gogan, Jeff
                                        Dyer, Steven Gorlin, Jon Mogford, John Stetson
                                        and Edward Swanson
Dated: November 20, 2018                HATCH, JAMES & DODGE, P.C.

                                        By /s/ Mark F. James (with permission via email)
                                           Mark F. James

                                        Attorneys for Plaintiff Henry Monther

Dated: November 20, 2018                THE BROWN LAW FIRM, P.C.

                                        By /s/ Timothy W. Brown (with permission via email)
                                           Timothy W. Brown

                                        Attorneys for Plaintiff

Dated: November 20, 2018                THE ROSEN LAW FIRM, P.A.

                                        By /s/ Phillip Kim (with permission via email)
                                          Phillip Kim

                                        Attorneys for Plaintiff




99279628.1 0068409-00001                   4
